Citation Nr: 1737078	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-01 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's increased rating claim for posttraumatic stress disorder (PTSD). The Veteran appealed, and in April 2014, the Board remanded. as relevant here, the TDIU issue for further development as such issue was raised by the record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, denied a TDIU.

In September 2014 and May 2016, the Board remanded the issue for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's May 2016 remand instructions by attempting to obtain Social Security Administration (SSA) records, and readjudicating the claim in a February 2017 Supplemental Statement of the Case.

A videoconference hearing was scheduled for June 2017.  The Veteran was absent from the hearing, but the attorney appeared.  The attorney presented arugment on the record as the Board found that good cause was shown for the Veteran's absence.  The transcript reflecting the attorney's argument is of record.




FINDING OF FACT

With resolution of any doubt in his favor, the Veteran's service-connected disabilities have precluded him from obtaining and maintaining gainful employment since May 13, 2011.


CONCLUSION OF LAW

The criteria for a TDIU have been approximated since May 13, 2011, but no earlier.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

III.  Claim for a TDIU

The Veteran maintains that he has been unable to secure and follow a substantially gainful occupation specifically due to his service-connected PTSD.

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability).

Marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id.

In this case, service connection is in effect for PTSD (rated at 30 percent from March 7, 2005; and at 70 percent from May 13, 2011); prostate cancer (rated at 100 percent from October 26, 2015); tinnitus (rated at 10 percent from October 10, 2012); malaria (rated as noncompensable from December 10, 1972); hepatitis (rated at 10 percent from September 19, 1972; and as noncompensable from March 1, 1974); and bilateral hearing loss (rated as noncompensable from October 10, 2012).  Combined total ratings were 10 percent from September 19, 1972; 0 percent from March 1, 1974; 30 percent from March 7, 2005; 70 percent from May 13, 2011; and 100 percent from October 26, 2015.

As reflected above, the schedular criteria for TDIU were met as of May 13, 2011.

Entitlement to a TDIU from October 2015 is rendered moot as the record reflects that the Veteran is currently in receipt of a combined schedular 100 percent rating from that date, in addition to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350(i) on account of prostate cancer rated as 100 percent disabling and additional service connected disabilities rated as 60 percent disabling or more.  SMC based on loss of use of a creative organ is also in effect from March 3, 2017. 

Thus the Board's focus is on the period on appeal prior to October 26, 2015.  Entitlement to a TDIU turns on the determination as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran contends that his service-connected PTSD prevents him from securing or following any substantially gainful occupation.  The Veteran filed a claim for an increased rating for his PTSD on May 13, 2011, from which stems the instant claim for a TDIU.  In his June 2014 VA Form 21-8940, he reported that his PTSD affected his full-time employment in April 1, 2005; and that he last worked full-time and became too disabled to work on April 1, 2005.  He stated that he did maintenance work at a golf club for 20 hours a week from June 1, 2012, to June 20, 2012, and again from June 1, 2013, to August 25, 2013.  He noted that he left his last place of employment due to his disability.
A July 2011 VA examination report reflects that the Veteran was cooperative and oriented well to time, place, and person; and had spontaneous speech, neutral mood, reasonable memory, logical thought process, fair insight and judgment, and nightmares two to three times a week.  He reported that he got moody and irritable for no apparent reason, and had problems with relationships.  He noted that he got fired a couple of times and suspended a few times because of his drinking and fighting with the supervisor.  After separation from service, the Veteran worked for General Motors (GM) for 32 years, but stopped working in 2004 because of a workplace neck injury.  He stated that he was able to work for GM even with his PTSD symptoms.  He was diagnosed with PTSD with moderate symptoms and alcohol abuse in remission.

According to a February 2012 mental status examination report, J.A., M.A., a private licensed psychologist, noted that the Veteran had a ninth grade education with no additional education or training.  He worked in a factory for 32 years, retired about six years ago, reported interpersonal problems on the job, and noted that he had left jobs because of emotional or behavioral factors.  He stated that he could not communicate well with others.  The diagnoses were chronic PTSD and recurrent moderate major depressive disorder, with a GAF score of 50.

A May 2012 private intake evaluation also reflects that the Veteran had a ninth grade education and that he worked in maintenance after working as an assembler for GM trucks and buses for 25 years and as a foundary mold maker for nine years.  The Veteran noted that he had problems at work.  He was diagnosed with PTSD and major depressive disorder with severe dysfunction in the home/family, severe dysfunction at his job/school, severe dysfunction in interpersonal relations, and moderate dysfunction with bodily functions/self-care.

Private psychotherapy progress notes from July 2012 reflect that the Veteran was in detox for morphine, but was bedridden for several days due to being unable to function normally for weeks.  The therapist found him to have an irritable mood, labile affect, hypoactive activity, preoccupied thinking, confused orientation, normal sensorium, guilt, and shame.  Progress notes dated in August 2012 reflect an even but anxious mood, variable affect, restless activity, disorganized and preoccupied thinking, normal orientation, normal sensorium, guilt, and shame.  The therapist noted that the Veteran's PTSD symptoms were more prominent now that he was off morphine.

In October 2012, the Veteran stated that his depression caused him to lock himself in his bedroom for days without wanting to see anyone and that he could be mean when "down and out," which was why he lost his job.  He also reported that he had near continuous panic or depression which affected his ability to function, that "violence was a way of life for [him]," and that he was fired from his summer 2012 job for not going to work.

His wife also provided an October 2012 statement in which she stated that he woke up every couple of hours from nightmares and would check all the doors and windows to make sure they were locked, which caused him to be so exhausted that he would "sleep for days."  She also noted that he was too paranoid to go out to dinner, to the movies, or even shopping together.

Private psychotherapy progress notes dated February 2013 reflect a continued diagnosis of PTSD, with a GAF score of 55.  Also noted were reports of sleep problems, frequent nightmares, waking up with extreme sweats, and a lack of motivation to do anything due to the cloudy and cold weather.

In July 2013, the country club/employer completed a work history form for SSA, noting that the Veteran's employment was from May 15, 2012, to June 30, 2012, and May 1, 2013, to the date of the form.  The Veteran received 2012 total yearly earnings of $638.48, and 2013 total yearly earnings of $731.03.  The country club/employer also completed a Work Activity Questionnaire, noting that the Veteran started work on January 1, 2012, for less than 20 hours a week.  The Veteran completed all his usual duties required for his position in general maintenance, completed all the job duties without special assistance, regularly reported for work as scheduled, and on average completed his work in the same amount of time as employees in similar positions.  He was rated as 100 percent of other employees' productivity.  He was not frequently absent from work, and did not work under special conditions.  However, his employer stated that his work was not satisfactory when compared to another employee who worked in a similar position.

In November 2013, after reviewing the claims file, J.A. M.A., the private licensed psychologist, completed a Mental Disorders Disability Benefits Questionnaire (DBQ) reflecting diagnoses of chronic PTSD and depression not otherwise specified (NOS), and a GAF score of 45.  He stated that it was not possible to differentiate which symptoms were attributable to each diagnosis as they were intertwined.  He opined that the Veteran's mental diagnoses resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

A June 2014 VA PTSD examination report reflects diagnoses of PTSD, mild alcohol use disorder, mild cannabis use disorder, persistent depressive disorder, and opioid use.  The VA examiner opined that the Veteran's mental diagnoses resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  She found that it was not possible to differentiate what portion of the impairment was caused by each mental disorder.  She explained that the PTSD was the only one which prompted social withdrawal, but that his irritability was aggravated by the disinhibition of alcohol use disorder, which aggravated the PTSD symptoms and made it easier to express violent behaviors, aggravation, and irritability.  As such, she stated that the overlapping symptoms made it difficult to assign specific percentages to the different disorders without resorting to mere speculation.  The Veteran reported that he worked for two weeks in the summer of 2012 at a golf course, but then did not return to work after detoxing off of morphine.  In 2013, he worked for about 60 days for four days a week (at four hours a day) doing pool maintenance and landscaping at a golf course.  However, he was not contacted this year to work.  The VA examiner stated that the Veteran's functional impairment was instigated by his PTSD, but then exacerbated by his substance use, including alcohol and marijuana at this time and morphine sulfate in the past.  She noted that the Veteran was able to work a part-time job for approximately two months last summer because it was a job requiring little interaction with others.  The Veteran reported that his ability to stay employed at GM for 34 years was partly due to using intravenous drugs and partly due to significant amounts of time off from his job for mood and anxiety symptoms, which the VA examiner found indicated an ability to work, although with markedly diminished efficiency.

In an October 2014 private mental status examination, J.A. M.A., reviewed the June 2014 VA examination report diagnosing the Veteran with PTSD, mild alcohol use disorder, and mild cannabis use disorder; and a VA Form 21-8940.  He noted that some of the Veteran's statements did not entirely coincide with VA treatment records, and that the validity of his statements may be compromised by ongoing alcohol and drug use.  The Veteran reported that he last worked at a golf course in 2013, where he worked 20 hours a week but stopped due to a lack of motivation, and that he had left jobs due to emotional or behavioral factors.  J.A. opined that a determination of unemployability could not be made on the basis of this examination.  He noted that the Veteran's symptoms applying to his diagnosis of PTSD, to include associated alcohol dependence and drug abuse, were mild and possibly substance-induced.  He assigned a GAF score of 50, indicating serious impairment.

In October 2014, J.A., M.A., completed another PTSD DBQ noting a diagnosis of PTSD by history with a GAF score of 55.  He opined that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He noted that the Veteran continued to drink and use drugs daily.  Symptoms included depressed mood, mild and substance-induced; suspiciousness, chronic sleep impairment; flattened affect, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stress circumstances, including work or a work-like setting; and inability to establish and maintain effective relationships.  The psychologist noted some inconsistent reporting and that the Veteran had PTSD symptoms to some degree but downplayed them as either mild or not present when there were indications for widespread problems and substance-induced avoidance.  He also noted that the Veteran used drugs and alcohol to mask symptoms and problems, and displayed inconsistent reporting.

In an October 2015 vocational assessment, J.A., M.A., noted that the Veteran worked for GM for 24 years, but had not been able to work for 11 years since 2004, except for a short-term part-time job in 2012.  He stated that he reviewed relevant portions of the Veteran's VA/medical records.  He noted that the prior TDIU denial was primarily due to the Veteran's drug addiction and alcoholism exacerbating his PTSD.  While J.A. agreed that the Veteran's alcoholism and drug dependence was a major factor in his ability to maintain employment and led to the termination of his long-term employment at GM, he noted that the Veteran still experienced nightmares, insomnia, panic attacks, and seclusive behavior despite no longer drinking and using prescription opiates.  He stated that the Veteran's occupational history consisted of semi-skilled, medium demand level work as an automobile assembler.  He noted that the loud work environment with little verbal interaction with co-workers may have aided the Veteran in maintaining long-term employment, and stated that other work with significant communication and interaction with other employees and supervisors may have easily been compromised due to his anger and irritability.  He opined that the Veteran's PTSD-induced insomnia alone precluded the Veteran from maintaining employment.  However, when added with his other symptoms, such as panic attacks and anti-social behaviors, it was more likely than not that the Veteran was unable to find and maintain substantially gainful employment due to his service-connected disabilities.

At the June 2017 hearing, the Veteran's attorney asserted that the Veteran now met the schedular criteria for a TDIU, and that it was as likely as not that the Veteran's alcoholism, illegal drug use, and use of prescription pills, if not caused by PTSD, were likely to be exacerbated by PTSD.  He emphasized J.A.'s October 2015 vocational assessment, specifically that the Veteran had stopped drinking and using prescription opiates for several months now, but still experienced nightmares, insomnia, panic attacks, and seclusive behavior.

Thereafter, in July 2017, a VA examiner diagnosed the Veteran with PTSD and major depressive disorder, recurrent, which resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He found that it was not possible to differentiate what portion of the occupational and social impairment was attributable to each diagnosis as both appeared to result from the in-service trauma he experienced in the Vietnam combat arena.  The Veteran's symptoms included depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships; and suicidal ideation.

Based on the evidence of record, both lay and medical, and resolving any doubt in the Veteran's favor, the Board concludes that a TDIU is warranted as the evidence is at least in equipoise that the Veteran's service-connected disabilities, specifically his PTSD, preclude all forms of physical employment, as well as any sedentary work.

As reflected above, the evidence demonstrates that the Veteran has a ninth grade education, worked for more than 30 years at GM in its assembly line, but has not worked full-time since approximately 2004.  SSA records reflect that the Veteran worked at a country club as a maintenance worker from May 15, 2012, to June 30, 2012, and from May 1, 2013, to July 1, 2013, for less than 20 hours a week.  Although the Veteran completed all of his usual duties without special assistance and regularly reported for work as scheduled, his work was not satisfactory when compared to other employees in similar positions.  Additionally, starting in July 2011, the evidence shows that the Veteran was fired from jobs due to emotional or behavior factors, including interpersonal problems and excessive absenteeism.  A May 2012 private intake evaluation found that the Veteran had severe dysfunction at his job.  Both Veteran-provided DBQs and VA examination reports reflect opinions that the Veteran's mental diagnoses resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Board notes that the RO's denial of the Veteran's TDIU claim was in part based upon the fact that the VA examiners did not find that the Veteran's psychiatric disorders caused total occupational impairment.  However, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the TDIU determination on VA, and a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).

Accordingly, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his limited education and sporadic work experience since leaving GM, the evidence of record is at least in equipoise as to a direct causal relationship between his service-connected disabilities and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met.  The Board finds further that the award of the TDIU is warranted from May 13, 2011, the date he met the schedular criteria for a TDIU and the date of his underlying PTSD increased rating claim.  Although the Veteran worked sporadically at a country club as a maintenance man from 2011 and 2013, the information provided by the employer reflects that the income received by this employer constituted marginal employment, at best.  Accordingly, the claim will be granted.

ORDER

Entitlement to a TDIU is granted from May 13, 2011, but not earlier, subject to the laws and regulations governing payment of monetary benefits.




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


